1    RICHARD HARRIS, ESQ.
     Nevada Bar No. 505
2
     BURKE HUBER, ESQ.
3    Nevada Bar No. 10902
     RICHARD HARRIS LAW FIRM
4    801 South Fourth St.
5
     Las Vegas, NV 89101
     Tel. (702) 444-4444
6    Fax    (702) 444-4455
     Email: burke@richardharrislaw.com
7    Attorneys for Plaintiffs
8
                                      UNITED STATES DISTRICT COURT
9
                                          DISTRICT OF NEVADA
10

11    SHAWN HEGEDUS, an individual,                      CASE NO.: 2:19-cv-02059-JCM-VCF

12                      Plaintiff,
13
      vs.
14
      AQUARIUS CASINO RESORT; business entity
15    unknown; GOLDEN ENTERTAINMENT INC.,                     MOTION TO REMOVE
      DBA AQUARIUS CASINO RESORT;                         ATTORNEY FROM THE SERVICE
16                                                                  LIST
      DARREL FRANKLIN, an individual; JESSE
17    BAYE, an individual and DOES 1-20, inclusive;
      ROE CORPORATIONS 1-20, inclusive,
18
                        Defendants.
19

20
             Plaintiff, SHAWN HEGEDUS, by and through his undersigned counsel of record
21
     BURKE HUBER, ESQ., of the RICHARD HARRIS LAW FIRM, and hereby requests that
22

23   BENJAMIN P. CLOWARD, ESQ. be removed from the list of counsel representing Plaintiff as

24   he was inadvertently included as counsel for Plaintiff due to a clerical error. It is further
25
     requested that BENJAMIN P. CLOWARD, ESQ. be removed from the electronic service list
26
     for this matter.
27

28



                                                   1
1           Plaintiff has been represented by undersigned counsel of record, BURKE HUBER, ESQ.
2
     of the RICHARD HARRIS LAW FIRM, since the onset of this case so no party will be
3
     prejudiced by the withdrawal of Mr. Cloward from this matter.
4

5
            DATED: April 3, 2020.
                                                       RICHARD HARRIS LAW FIRM
6

7
                                                        /s/Burke Huber
                                                       ________________________________
                                                       BURKE HUBER ESQ.
8
                                                       Nevada Bar No. 10902
9                                                      801 South Fourth Street
                                                       Las Vegas, Nevada 89101
10                                                     Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21                                   April 6, 2020
22

23

24

25

26

27

28



                                                   2
1                                      CERTIFICATE OF SERVICE
2           Pursuant to FRCP 5(b), I certify that I am an employee of RICHARD HARRIS LAW
3
     FIRM, and that on this date 3rd day of April, 2020, I served a copy of the foregoing MOTION
4
     TO REMOVE ATTORNEY FROM THE SERVICE LIST upon the following via electronic
5

6    service through the United State District of Nevada’s EFC system:

7
     Deverie J. Christensen, Esq.
8
     Nevada State Bar No. 6596
9    Joshua A. Sliker, Esq.
     Nevada State Bar No. 12493
10   JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
11
     Las Vegas, Nevada 89101
12   Attorney for Defendants

13

14
                                         /s/ Ruth Ayala                                 _
15                                       An Employee of RICHARD HARRIS LAW FIRM
16
                                         Email: ruth@richardharrislaw.com

17

18

19

20

21

22

23

24

25

26

27

28



                                                   3
